Citation Nr: 1628911	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-36 535A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

2. Entitlement to TDIU on an extraschedular basis prior to January 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.

This matter comes before the Board of Veterans Appeals on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to TDIU.  Jurisdiction over this claim has since been assumed by the RO in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A July 2015 rating decision denied an increased rating for depression.  The Veteran filed a notice of disagreement that month.  While a statement of the case has not yet been issues, the electronic record notes acknowledgement of the notice of disagreement.  The Board finds that the RO is processing the appeal and thus there is no need for a remand for issuance of the statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issue of entitlement to TDIU on an extraschedular basis prior to January 12, 2010 is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 12, 2010, the Veteran was service-connected for degenerative disc disease of the lumbosacral spine, rated as 40 percent disabling; osteoarthritis of the left shoulder, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as non-compensable.  The Veteran's combined rating did not exceed 60 percent prior to that date.

2. The Veteran is presently service connected for depression, rated as 50 percent disabling; degenerative disc disease of the lumbosacral spine, rated as 40 percent disabling; osteoarthritis of the left shoulder, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as non-compensable, resulting in a combined rating of 80 percent from January 12, 2010.  

3. The Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment.    


CONCLUSIONS OF LAW

1. The Veteran does not meet the criteria for schedular consideration for a total rating based on individual unemployability due to service connected disabilities prior to January 12, 2010.  38 C.F.R. § 4.16(a) (2015).

2. The criteria for entitlement to a total rating based on individual unemployability due to service connected disabilities have been met from January 12, 2010.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in May 2009. 

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Given the favorable nature of this decision for the period from January 12, 2010, any failures in the duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran.  As for the period prior to that date, the claim is denied based on the criteria for basic eligibility contained in the applicable regulation, and further development would be of no assistance to the Veteran. The Board will proceed with adjudication of his appeal.

II. Total Disability Based on Individual Unemployability

The Veteran contends that his service-connected disabilities combine to render him unemployable.  

TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

Prior to January 12, 2010, the Veteran was service connected for degenerative disc disease of the lumbar spine, rated as 40 percent disabling; osteoarthritis of the left shoulder, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as non-compensable.  The Veteran's combined rating did not exceed 60 percent prior to January 12, 2010.  Therefore, he did not have a combined rating of at least 70 percent and he is not eligible for consideration for TDIU on a schedular basis prior to that date. 38 C.F.R. § 4.16(a).

Presently, the Veteran is service-connected for depression, rated as 50 percent disabling; degenerative disc disease of the lumbar spine, rated as 40 percent disabling; osteoarthritis of the left shoulder, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as non-compensable.  He has a combined rating of 80 percent from January 12, 2010.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met as of that date.  

The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  In this regard, the Board notes that the fact that the Veteran is unemployed or has had difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See id. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran has reported that he was employed as a mechanic from 1970 to 1997 with the Brooklyn Union Gas Company.  

A privately submitted medical opinion, dated August 31, 2009, noted limited arm motion due to the Veteran's left shoulder disability.  That opinion stated that the Veteran was disabled and subsequently unable to work.  (See VBMS, Medical Treatment Records, 1/8/10).

A December 2009 VA treatment note indicated pain in the left shoulder, low back,  and right leg.  The pain was recorded a chronic.  Severity was 8/10.  (See VBMS, VA Treatment Records, 7/22/10).

A VA treatment record dated February 22, 2010, noted radicular pain in the right leg.  The Veteran was required to use a cane, resulting in an antalgic gait.  He had weakness in his right leg, the result of his spine disability.  He reported almost having fallen earlier that week, due to weakness.  (See VBMS, VA Treatment Records, 7/22/10).

A June 2010 VA treatment note indicated that the Veteran was very depressed due to limited mobility and excruciating pain.  (See VBMS, VA Treatment Records, 7/22/10).

A VA examination conducted in June 2010 reported chronic low back pain with radiation to the right lower extremity.  Pain was reported as severe in nature.  The Veteran was required to use a cane and lumbo-sacral corset for ambulation.  Forward flexion of the spine was limited to 20 degrees with pain at 15 degrees.  Extension was limited to zero degrees with pain at zero degrees.  Guarding was severe.  He had an abnormal spinal contour.  His lumbar spine disability resulted in pain and weakness with lack of endurance.  Specifically, he was required to rest after walking approximately 50 feet.  (See VBMS, VA Examination, 6/11/10).

A psychiatric examination conducted in May 2010 reported that the Veteran was afraid to leave his home as he feared falling and getting hurt.  (See VBMS, VA Examination, 5/24/10).

A letter submitted by a VA physician, dated October 22, 2010, indicated that the Veteran's depression resulted in difficulty with communication, poor social interactions, and issues handling financial obligations to the point of going bankrupt.  He was reported as being in constant, chronic pain.  The VA physician stated that, in his opinion, the Veteran was totally and permanently disabled.  (See VBMS, VA Treatment Records, 10/26/10).

VA treatment records indicate that the Veteran has been treated for depression, associated with his service-connected disabilities.  Symptoms have included depressed mood, anger, frustration, anxiety.  He has been assigned Global Assessment of Functioning (GAF) scores between 45 and 55.  (Here, the Board recognizes that the GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's TDIU claim was originally certified to the Board on December 3, 2015, the DSM-5 is applicable to this case. However, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In reviewing the evidence of record, the Board will consider the assigned GAF scores that date prior to August 2014; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a)).  (See VBMS, VA Treatment Records, 8/24/10).

A May 2015 VA audiology examination reported that the Veteran has difficulty hearing general conversation due to his bilateral hearing loss and constant tinnitus.  (See VBMS, VA Examination, 5/18/15).

The Veteran's spouse has submitted a statement indicating that he continues to experience pain in his back, leg, and shoulder, and is dependent upon her for daily care, such as cooking, shopping, and cleaning.  (See VBMS, Statement in Support of Claim, 3/5/15).

In light of the above, the Board finds that entitlement to TDIU is supported by the evidence of record.  The Board observes that the evidence does not include a medical opinion that addresses the Veteran's employability. However, the question of employability is ultimately one for the finder of fact, and is not medical in nature. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  While the Veteran retired from his position as a mechanic in 1996, nearly 10 years prior to receiving service-connection for any condition, the question is not why he left his position at that time, but rather whether he could maintain employment now, due to his service-connected disabilities.  Here, the record clearly reflects that the Veteran suffers from debilitating and chronic pain in his low back, right leg and left shoulder, resulting in severe issues with ambulation.  Further, he experiences difficulty hearing regular conversation, and his depression, while not entirely debilitating, has resulted in issues with social interactions as well as the ability to manage his own personal and financial decisions.  There is no indication that the Veteran has training in any other field other than as a mechanic, and the difficulties posed by his service-connected hearing loss, tinnitus, and depression would pose in a sedentary position have been documented by multiple physicians who have found the Veteran to be total and completely disabled.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation from January 12, 2010.  


ORDER

Entitlement to a total rating based on individual unemployability due to service connected disabilities on a schedular basis prior to January 12, 2010, is denied.

Entitlement to a total rating based on individual unemployability due to service connected disabilities from January 12, 2010, is granted.  





REMAND

The Veteran does not meet the criteria for consideration for TDIU on a schedular basis prior to January 12, 2010.  However, evidence shows that he has been unemployed since 1996, and that he is unable to maintain employment, at least in part, due to his service-connected low lumbar spine and shoulder disabilities.  

A total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reasons of his service-connected disabilities.  The Board does not have the authority to award TDIU on an extraschedular basis in the first instance.  Such cases are to be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Refer the Veteran's claim of entitlement to a total rating based on individual unemployability due to service connected disabilities to the Director, Compensation Service, for extraschedular consideration.  A copy of the Director's decision should be placed in the claims file.

2. If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


